As filed with the Securities and Exchange Commission on December 9, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22872 Steben Select Multi-Strategy Master Fund (Exact name of registrant as specified in charter) 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Address of principal executive offices) (Zip code) Francine J. Rosenberger, Esq. c/o Steben & Company, Inc. 9711 Washingtonian Blvd. Suite 400 Gaithersburg, Maryland 20878 (Name and address of agent for service) (240) 631-7600 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2013 Item 1. Reports to Stockholders. Steben Select Multi-Strategy Master Fund Financial Statements September 30, 2013 TABLE OF CONTENTS Steben Select Multi-Strategy Master Fund Financial Statements Statement of Assets and Liabilities 2 Statement of Operations 3 Statement of Changes in Net Assets 4 Statement of Cash Flows 5 Schedule of Investments 6 - 8 Notes to Financial Statements 9 - 18 Financial Highlights 19 Approval of Investment Management Agreement Additional Information Steben Select Multi-Strategy Master Fund Statement of Assets and Liabilities September30,2013(Unaudited) ASSETS Investments, at fair value (cost $5,200,011) $ Investments made in advance Dividends receivable 7 Total Assets LIABILITIES Management fees payable Accrued operating services fee payable Subscriptions received in advance Total Liabilities NET ASSETS $ Shares outstanding ($0.01 par value; unlimited shares authorized) Net asset value per share (net assets/shares outstanding) $ COMPONENTS OF NET ASSETS Paid in capital $ Accumulated net investment loss ) Net unrealized appreciation on investments Total Net Assets $ See accompanying notes to financial statements 2 Steben Select Multi-Strategy Master Fund Statement of Operations Period August 1, 2013 (Commencement of Operations) to September 30, 2013 (1) INVESTMENT INCOME Dividend income $ 18 EXPENSES Management fees (Note 6) Operating services fee (Note 6) Total Expenses Net Investment Loss ) NET UNREALIZED GAIN ON INVESTMENTS Net change in unrealized appreciation/depreciation on investments Net Increase in Net Assets Resulting from Operations $ (1) Unaudited. See accompanying notes to financial statements 3 Steben Select Multi-Strategy Master Fund Statement of Changes in Net Assets Period August 1, 2013 (Commencement of Operations) to September 30, 2013(1) FROM OPERATIONS Net investment loss $ ) Net change in unrealized appreciation/depreciation on investments Net Increase in Net Assets Resulting From Operations INCREASE FROM TRANSACTIONS IN NET ASSETS Proceeds from salesshares Total Increase in Net Assets NET ASSETS Beginning of period End of period $ Accumulated net investment loss $ ) CHANGE IN SHARES Shares sold (1) Unaudited. See accompanying notes to financial statements 4 Steben Select Multi-Strategy Master Fund Statement of Cash Flows Period August 1, 2013 (Commencement of Operations) to September 30, 2013(1) CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets resulting from operations Adjustments to reconcile net increase in net assets resulting from operations to net cash from operating activities: $ Purchases of investments ) Purchases of money market fund ) Net change in unrealized appreciation/depreciation on investments ) Changes in operating assets and liabilities: Investments made in advance Dividends receivable (7
